Tilgiímán C. j,
delivered the opinion of the. Court. The declaration contains two counts ; one on a promissory note dated February 16th, 1807"; the other on a note dated February 16th, 1809, each payable one year after date. The action was brought on the 29th November, 1809 ; so that the hote mentioned in the second count, was not due when this Suit Was commenced, The verdict was general; therefore the plaintiff has recovered on a cause of action which had not *203accrued when the suit was commenced. We have decided in other cases, that such an action cannot be supported. Indeed it is contrary to the plain principles of justice. The judgment must therefore be reversed, and a venire de novo awarded.
Judgment reversed.